Citation Nr: 0302575	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  02-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disorders of the 
left hip, the left knee, and the back, claimed as secondary 
to the service-connected residuals of a shell fragment wound 
to the left foot. 

2.  Entitlement to a total disability rating based on upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  Chronic left hip, left knee, and back disorders are not 
shown to have been present in service, or for many years 
thereafter, nor are they causally related to the veteran's 
service-connected residuals of a shell fragment wound to the 
left foot.

2.  The veteran's service-connected disabilities, consisting 
of post-traumatic stress disorder (evaluated as 50 percent 
disabling); the residuals of a shell fragment wound to the 
left foot (evaluated as 30 percent disabling); tinnitus 
(evaluated as 10 percent disabling); and high frequency 
hearing loss in the right ear (evaluated as noncompensably 
disabling), when taken in conjunction with his education and 
occupational experience, are sufficient to preclude his 
participation in all forms of substantially gainful 
employment. 



CONCLUSIONS OF LAW

1.  Chronic left hip, left knee, and back disorders were not 
incurred in or aggravated by active military service, nor may 
osteoarthritis of the lower back be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

2.  Chronic left hip, left knee, and back disorders are not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. 
§ 3.310(a) (2002).

3.  The veteran's service-connected disabilities render him 
individually unemployable.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of left hip, 
left knee, or low back disabilities.  At the time of the 
veteran's service separation examination in February 1969, 
there were noted only certain abnormalities of the veteran's 
left foot, with the remainder of the veteran's 
musculoskeletal system, including his spine and lower 
extremities, being within normal limits.

VA medical examinations conducted in June and October 1969, 
and in June 1974, July 1976, and September 1981 revealed no 
evidence of any chronic disability of the left hip or left 
knee, or of the lower back.

On VA medical examination in April 1983, the veteran was 
observed to walk with a limp favoring his left foot.  
Physical examination of the lumbar spine showed a full range 
of motion.  Radiographic studies of the lumbosacral spine and 
pelvis showed the alignment of the spine to be satisfactory, 
with vertebral body height and disc spaces which were well 
preserved.  The pedicles, posterior elements, and lamina were 
intact, as were the bony structures and joint spaces of the 
veteran's pelvis.  The pertinent diagnosis noted was chronic 
low back pain secondary to foot injury.

A VA medical examination conducted in February 1984 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of chronic left hip, left knee, or 
low back disabilities.

VA and private outpatient treatment records and examination 
reports covering the period from October 1994 to November 
2001 show treatment during that time primarily for problems 
involving the veteran's low back and lower extremities.

At the time of a private orthopedic evaluation in October 
1994, the veteran gave a history of left knee pain of 
approximately 1 1/2 years' duration, which he felt might be 
due to the altered gait "from his foot."  The veteran 
complained of left knee pain, as well as burning and soreness 
across the dorsum of his left foot.  On physical examination, 
the left knee displayed a full range of motion, with no joint 
line tenderness, no instability, and a negative grind test.  
With the exception of some lateral tilt of the patella, 
radiographic studies of the left knee were within normal 
limits.  The pertinent diagnosis was left knee pain, with 
possible meniscal injury.

In correspondence of March 1995, one of the veteran's private 
physicians stated that the veteran's back problems began in 
October 1994, at which time he was involved in a motor 
vehicle accident.  Reportedly, at that time, he was struck in 
the right rear quarter panel of his car by another vehicle 
which had run a red light.  Subsequent to the incident, he 
suffered back pain, and, in February 1995, underwent an L5 
decompression for right L5 radiculopathy.  He experienced no 
postoperative complications, though he was left with some 
mild residual low back pain.  In the opinion of the 
physician, the veteran was doing "quite well" following his 
surgery.

On private orthopedic evaluation in August 1997, the veteran 
gave a history of right foot and ankle problems.  Reportedly, 
one year earlier, he had stepped across some "trenching" 
while getting out of his truck, and sustained a sudden 
dorsiflexion and inversion injury accompanied by pain and 
swelling.  The pertinent diagnosis was posterior impingement 
syndrome, with chronic ankle instability on the right.

In correspondence of January 1999, another of the veteran's 
private physicians wrote that he had first seen the veteran 
in September 1998 for chronic right ankle pain.  At that 
time, the veteran gave a history of right ankle trouble 
dating back to August 1996, when he strained his right ankle 
at work.  He completed work, and did not seek medical 
attention for a few days.  Eventually, however, he underwent 
evaluation, including radiographic studies, which revealed a 
possible old injury, though with no acute fracture or 
dislocation.  He was diagnosed with a probable strain, and 
kept off work for a brief period of time.  Over the next 1 
1/2 years, he experienced chronic right ankle pain, 
accompanied by intermittent swelling.  Radiographic studies 
showed evidence of a lateral ligament instability, and, in 
March 1998, the veteran underwent reconstructive surgery for 
the right lateral ligament complex.  He progressed through a 
typical postoperative period of from 3 to 6 weeks with 
casting and crutches, and appeared to have achieved a good 
surgical outcome.  However, of late, the veteran had 
experienced continued pain in his right ankle. 

A VA outpatient treatment record dated in November 2000 was 
significant for diagnoses of chronic mechanical low back 
pain, post-traumatic left foot pain, post-traumatic right 
ankle pain, and left knee pain of questionable etiology.

In correspondence of December 2000, a counseling therapist at 
the local VA Vet Center stated that the veteran had been seen 
in June of 1990 for employment services.  Reportedly, the 
veteran was later seen on an individual basis, and joined the 
post-traumatic stress group.  His attendance had been fairly 
regular until he began working.  Apparently, recent problems 
with an injury at work had caused him to be off, with the 
result that his job resurrected certain post-traumatic stress 
disorder symptoms.  According to the counseling therapist, 
the veteran's recent loss of employment had brought back some 
significant symptoms related to his post-traumatic stress 
disorder.

On VA orthopedic examination  in January 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  At the time of examination, the veteran stated 
that, since the time of his inservice left foot injury, he 
had favored his left leg, placing most of his weight on his 
right leg.  However, in 1996, he suffered a significant 
injury to his right ankle, resulting in a need for 
ligamentous repair.  The right leg was then placed in a cast, 
with the result that he was forced to put most of his weight 
on his left leg.  At that point, he began to experience 
significant pain in his left knee, his left hip, and his left 
lower back.  Reportedly, he had found it necessary to 
ambulate with a cane for the past 2 to 3 years, mostly due to 
his left foot problems.  However, in 1994, the veteran was 
involved in a motor vehicle accident, at which time he 
suffered a herniated disc, resulting in sciatic pain in his 
right leg, for which he later underwent diskectomy.  
According to the veteran, his current low back pain was 
different from his pain prior to back surgery.  Following 
physical examination, the pertinent diagnoses were left knee 
pain, felt to be "minimally functionally incapacitating," and 
not caused by the veteran's military service.  In point of 
fact, in the opinion of the examiner, most of the veteran's 
left knee pain was due to the right ankle injury he suffered 
while working, and was "unrelated to his time in the Army."  
As to the hip pain, the examiner was of the opinion that the 
veteran was somewhat confused.  Most likely, he was 
describing his back pain, but calling it hip pain.  Noted by 
the examiner was that the veteran voiced no complaints of hip 
pain on log rolling of his hip joints.

Regarding the veteran's back pain, the examiner was of the 
opinion that the veteran did, in fact, experience discogenic 
back pain.  While there were arthritic changes present in the 
area of the 4th and 5th lumbar vertebrae, which were most 
likely causing the problem, the pain in his lower back was 
actually post-traumatic and post-surgical, related to his L4-
5 diskectomy following a motor vehicle accident, and 
unrelated to his military service.  While the back pain was 
mild to moderately functionally incapacitating, in the 
opinion of the examiner, it was probably not caused by the 
military service.  Noted at the time of examination was that 
there was a "possibility" that the back pain had been 
worsened by his military service, since when he "encountered" 
the landmine in service, he was thrown a significant 
distance, which "might" have caused significant strain in his 
lower back such that it predisposed him to later arthritic 
changes.

At the time of a VA psychiatric examination in March 2001, it 
was noted that the veteran's claims folder was once again 
available, and had been reviewed.  When questioned, the 
veteran reported that he had been discharged from his place 
of work approximately three years earlier as a result of an 
"occupational injury to his right leg."  According to the 
veteran, this work place injury, in combination with his 
subsequent discharge, "reactivated" his troubling Vietnam 
experiences.  When further questioned, the veteran responded 
that he had worked as an environmental technician from 
November 1993 to February 1998, until injuring his leg at 
work, and "being unable to return."  According to the 
veteran, he experienced no remarkable difficulties with his 
work performance during that time.

On mental status examination, psychomotor behaviors were 
described as suggestive of mild agitation and restlessness.  
Thought blocking and some difficulty with concentration was 
in evidence, consistent with the veteran's complaints of 
intrusive thoughts and anxiety arousal regarding anticipated 
content of the psychiatric interview.  Affect was mildly 
restricted in range, and characterized by some heightened 
intensity.  Mood was clearly dysphoric, consistent with a 
subjective report of chronic symptoms of depression, but 
absent for signs of acute distress.  His speech was coherent 
and normal in rate, though with some notable tendency to "get 
tangled" in his thoughts and words, or to lose his train of 
thought.  He displayed no disturbance in logic or 
association, and neither flight nor tangentiality was in 
evidence.  No delusional material was present, and the 
veteran denied symptoms of hallucinations or active 
psychosis.  There was no evidence of any formal thought 
disorder.  He complained of chronic and fairly significant 
symptoms of depressed mood following his father's death in 
1992, and again after his loss of work following an on-the-
job injury in 1998.  He described classic symptoms of 
dysthymia, in conjunction with diminished motivation, and a 
general loss of esteem and personal efficacy.  The pertinent 
diagnoses noted were chronic delayed moderate post-traumatic 
stress disorder; secondary dysthymic disorder; and episodic 
alcohol abuse.

According to the examiner, the veteran described his 
occupational activities as having had a stabilizing, rather 
than a destabilizing, effect on his post-traumatic tress 
disorder symptomatology, as long as his work permitted him a 
certain degree of interpersonal distance from others.  He did 
not otherwise describe his post-traumatic stress disorder 
symptoms as having had more than a moderate impact on his 
work capacity prior to his leg injury at work.  Accordingly, 
the veteran presented with no recent historical report of 
significant work interference from his post-traumatic stress 
disorder symptoms.  However, at present, he did appear to be 
experiencing a resurgence of reactivated and ruminative 
intrusions regarding his Vietnam experiences, particularly in 
the form of second-guessing actions and defensive numbing 
which distanced him emotionally from this resurfacing 
material.  His physical limitations notwithstanding, it was 
likely that, due to his current symptoms, he would have more 
difficulty in the work place than previously, most probably 
with concentration, and with interpersonal tolerance, 
particularly as it involved direction from superiors.  In the 
opinion of the examiner, the veteran's depressive symptoms 
were likely to interfere somewhat with his capacity to self-
motivate and to sustain effort when obstacles presented 
themselves.  His recent willingness to entertain a course of 
antidepressant therapy where he had previously refused tended 
to support his complaints of symptom exacerbation.

During the course of VA outpatient treatment in January 2002, 
the veteran was informed that, based on the current medical 
problems with his leg, foot, and back, in combination with 
his age and longstanding problems with mood and alienation, 
his chances for finding employment were "quite bleak."

In correspondence of late May 2002, a VA staff psychologist 
wrote that the veteran suffered from a severe case of post-
traumatic stress disorder, with the result that he remained 
haunted by his war experiences, and suffered from recurrent 
nightmares, intrusive memories, startle reactions, avoidance 
behaviors, social isolation, and emotional numbing.  In 
addition to the veteran's psychiatric issues, he experienced 
major problems with his foot and leg due to the injuries 
sustained while in service.  Reportedly, for years, the 
veteran had tried to ignore the extent of his injuries while 
working in physically demanding positions.  However, at this 
point in his life, his physical injuries had progressed to 
the point that they could no longer be ignored.  As a result, 
the veteran walked with a pronounced limp, and was "clearly 
incapable" of functioning in any job which would require him 
to stand or walk for extended periods of time.  During his 
sessions with the VA psychologist, pain from the veteran's 
injuries was reportedly so intense that he often flinched or 
winced in pain.  In the opinion of the VA psychologist, in 
the present labor market, where concerns about health 
insurance and avoidance of worker's compensation claims 
dominated hiring decisions, the veteran was clearly not going 
to be able to find suitable employment.  Accordingly, in the 
opinion of the VA psychologist, it was a "gross injustice" to 
suggest that the veteran's unemployability was due to other 
(nonservice-connected) factors.

During the course of a videoconference hearing before the 
undersigned member of the Board in September 2002, the 
veteran and his wife offered testimony regarding the nature 
and etiology of his claimed left hip, left knee, and low back 
disabilities, as well as the current severity of his service-
connected disabilities, and their impact upon his 
employability.

A review of the record discloses that service connection is 
currently in effect for post-traumatic stress disorder, 
evaluated as 50 percent disabling; the residuals of a shell 
fragment wound to the left foot, evaluated as 30 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
high frequency hearing loss in the right ear, evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's various service-connected disabilities is 70 
percent.  Pertinent evidence of record is to the effect that 
the veteran has completed three years of college.  The 
veteran has had occupational experience as an environmental 
technician and a laborer, and in the area of quality 
assurance, and last worked in March 1998.



Analysis

The veteran in this case seeks service connection for chronic 
left hip, left knee, and low back disabilities, claimed as 
secondary to his service-connected residuals of a shell 
fragment wound to the left foot. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (2002).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and osteoarthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Finally, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2002).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic left hip, left knee, or low back 
disabilities.  The earliest clinical indication of the 
presence of any of the disabilities at issue is revealed by a 
VA examination dated in April 1983, more than 14 years 
following the veteran's discharge from service.

The Board acknowledges that, at the time of the 
aforementioned examination, the veteran received a diagnosis 
of chronic low back pain "secondary" to his (inservice) foot 
injury.  However, that examination was entirely devoid of 
clinical findings substantiating that diagnosis.  In point of 
fact, at no time during the examination in question did the 
veteran voice complaints regarding his lower back.  Moreover, 
radiographic studies of the lumbosacral spine and pelvis were 
entire within normal limits, with no objective evidence of a 
chronic back disability of any kind.  As of the time of a 
recent VA orthopedic examination in January 2001, the 
veteran's low back pathology was described as "post traumatic 
and post surgical," resulting from an L4-5 diskectomy 
following a postservice motor vehicle accident, and 
"unrelated to his military service."  That same examination 
found evidence of left knee pain which was, once again, not 
caused by the veteran's military service, but rather the 
result of a postservice, on-the-job, right ankle injury.  
Pain in the left hip was attributed to the veteran's low back 
pain, inasmuch as, on log rolling of his hip joints, the 
veteran voiced no complaints of pain.

The Board acknowledges that, at the time of the 
aforementioned orthopedic examination, there was noted some 
"possibility" that the veteran's back pain had been worsened 
by his military service, given that, at the time of the 
incident in service, the veteran (by his own account) had 
been thrown a significant distance, which "might" have caused 
significant strain in his lower back.  This opinion, however, 
is of little probative value, inasmuch as it is entirely 
unsubstantiated by the evidence of record.  The entire weight 
of that evidence is to the effect that the low back problems 
are the result of a motor vehicle accident which occurred 
many years following his discharge from service, and are 
unrelated to his inservice left foot injury.  Significantly, 
and as noted above, as late as March 1995, the veteran's back 
problems were described as having "begun" in October 1994, 
following a motor vehicle accident.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's left hip, left knee, or 
low back problems with any incident or incidents of his 
period of active military service.  Nor has it been 
demonstrated that the present left hip, left knee, or back 
pathology is in any way causally related to his service-
connected residuals of a shell fragment wound to the left 
foot.  Accordingly, service connection for the disabilities 
at issue must be denied.

Turning to the issue of entitlement to a total disability 
rating based upon individual unemployability, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (2002).  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2002).

A review of the record discloses that the veteran has 
completed three years of college.  Reportedly, he has had 
occupational experience as an environmental technician and 
laborer, and in the area of quality assurance.  His service-
connected disabilities consist of post-traumatic stress 
disorder, evaluated as 50 percent disabling; the residuals of 
a shell fragment wound to the left foot, evaluated as 30 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and high frequency hearing loss in the right ear, 
evaluated as noncompensably disabling.

As is clear from the above, the veteran's predominant 
service-connected disabilities are post-traumatic stress 
disorder, and the residuals of a shell fragment wound to the 
left foot.  Significant nonservice-connected disabilities 
consist of the aforementioned low back disability and a right 
ankle disorder, for both of which the veteran has undergone 
surgery.

The Board notes that, on various occasions, the termination 
of the veteran's employment in 1998 has been attributed to an 
on-the-job injury to his right ankle.  However, on VA 
psychiatric examination in March 2001, it was noted that, the 
veteran's physical limitations notwithstanding, his current 
post-traumatic stress disorder symptomatology would likely 
create more difficulty for him in the workplace than he had 
previously experienced.  Reportedly, were the veteran to 
attempt to enter the work force, his post-traumatic stress 
disorder would cause problems not only with concentration, 
but with "interpersonal tolerance" in particular, especially 
as it involved accepting direction from superiors.  Moreover, 
the veteran's depressive symptoms were felt to most likely 
interfere with his capacity to self-motivate and sustain 
effort when presented with obstacles.

The Board observes that, in correspondence of May 2002, a VA 
staff psychologist who had been working with the veteran 
offered his opinion that the veteran suffered from a "severe" 
case of post-traumatic stress disorder, as well as various 
other significant physical disabilities, such that he walked 
with a pronounced limp, and was "clearly incapable" of 
functioning in any job which would require standing or 
walking for extended periods of time.  In the opinion of the 
VA psychologist, in the current labor market, where concerns 
about health insurance and the avoidance of worker's 
compensation claims dominated hiring decisions, the veteran 
was "clearly" not going to be able to find suitable 
employment.  The psychologist was further of the opinion 
that, given the extent of the veteran's service-connected 
disabilities, it was a "gross injustice" to suggest that his 
unemployability was due to other (nonservice-connected) 
factors.  

Based on the aforementioned, the Board is of the opinion that 
the veteran's service-connected disabilities, in and of 
themselves, are primarily responsible for his current 
unemployability.  This is to say that, even given the extent 
of the veteran's nonservice-connected disabilities, his 
service-connected disabilities, and, in particular, his post-
traumatic stress disorder and residuals of a shell fragment 
wound to the left foot, when taken in conjunction with his 
education and occupational experience, are sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability is in order.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, in correspondence 
of March 2002, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.


ORDER

Service connection for disorders of the left hip, the left 
knee, and the back, claimed as secondary to the service-
connected residuals of a shell fragment wound to the left 
foot, is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to those regulations governing the payment 
of monetary benefits.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

